Exhibit 10.1

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT, CERTIFICATE

OF DESIGNATIONS, AND REGISTRATION RIGHTS AGREEMENT

This AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT, CERTIFICATE OF
DESIGNATIONS AND REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is made and
entered into as of May 23, 2006, by and among Global ePoint, Inc., a Nevada
corporation (“GEPT”), and the purchasers identified on the signature pages
hereto (each, a “Purchaser” and, collectively, the “Purchasers”).

RECITALS

 

  1. GEPT and the Purchasers are parties to a Securities Purchase Agreement,
dated as of November 7, 2005 (the “Purchase Agreement”), pursuant to which GEPT
issued and sold to the Purchasers an aggregate stated value of $6,000,000 of
Series D Preferred Stock and the Warrant A’s and the Warrant B’s (each as
defined in the Purchase Agreement). Capitalized terms used and not defined in
this Amendment shall have the respective meanings set forth in the Purchase
Agreement.

 

  2. In connection with issuance of the Series D Preferred Stock, GEPT filed a
Certificate of Designations of Preferences and Rights of Series D Convertible
Preferred Stock (the “Series D Certificate of Designations”), dated as of
November 7, 2005.

 

  3. In connection with the Purchase Agreement, GEPT and the Purchasers entered
into a Registration Rights Agreement, dated as of November 7, 2005 (the
“Registration Rights Agreement”), pursuant to which GEPT undertook certain
registration obligations to the Purchasers.

 

  4. GEPT and the Purchasers are parties to a Securities Purchase Agreement,
dated as of June 2, 2005, pursuant to which GEPT issued and sold to the
Purchasers an aggregate stated value of $3,500,011 of Series C Preferred Stock
and certain warrants (the “June Warrants”).

 

  5. In connection with issuance of the Series C Preferred Stock, GEPT filed a
Certificate of Designations of Preferences and Rights of Series C Convertible
Preferred Stock (the “Series C Certificate of Designations”), dated as of
June 2, 2005.

 

  6. GEPT and the Purchasers now wish to further modify certain terms of the
Series C Certificate of Designations, the Series D Certificate of Designations
and the Registration Rights Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing Recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, GEPT and each Purchaser, severally and not jointly, agree as
follows:

 

1. Series D Preferred Stock, Warrant A and June Warrants. Subject to the terms
hereof, each Purchaser agrees to (i) convert the number of Series D Preferred
Stock set forth opposite such Purchaser’s name on Schedule A hereto under the
heading “Number of Series D Shares to be Converted” and (ii) exercise 100% of
its Warrant A (pertaining to an aggregate of 685,099 shares of Common Stock) and
exercise 100% of its June Warrants (pertaining to an aggregate of 410,716 shares
of Common Stock), each on the Business Day following the execution of the May
Purchase Agreement (as defined below) and the consummation the transactions
thereunder.

 

  1.1 In consideration for such exercise of the Warrant A’s and the June
Warrants, GEPT shall issue to each Purchaser a warrant in the form of Exhibit A
hereto (the “Additional Warrant”), registered in the name of such Purchaser,
pursuant to which such Purchaser shall have the right to acquire the number of
shares of Common Stock set forth opposite such Purchaser’s name on Schedule A
hereto under the heading “Additional Warrant-Warrant Shares”. The exercise price
of the Additional Warrant shall be $2.76 per share.

 

  1.2 In connection with the issuance of Common Stock upon conversion of the
Series D Preferred Stock and the exercise of the Warrant A’s and the June
Warrants, GEPT (i) hereby represents and warrants to each Purchaser that a
registration statement covering the resale of such shares of Common Stock is
effective under the Securities Act and (ii) shall credit the number of shares of
Common Stock to which each Purchaser shall be entitled to such Purchaser’s or
its designee’s balance account with The Depository Trust Corporation (“DTC”)
through its Deposit Withdrawal Agent Commission System within three Trading Days
of such conversion and exercise.

 

2. Series E Preferred Stock. Subject to the terms hereof and the terms and
conditions of the May Securities Purchase Agreement (as defined below), each
Purchaser and GEPT agree that the Purchasers shall purchase Series E Convertible
Preferred Stock, no par value per share (the “Series E Preferred Stock”) on the
Business Day following the date of this Amendment (the “Closing” and the date
thereof, the “Closing Date”).

 

  2.1.

In connection with the Closing, GEPT shall issue to each Purchaser (i) one or
more stock certificates, registered in the name of such Purchaser, evidencing
that number of Series E Preferred Stock indicated on Schedule A hereto under the
heading “Series E Preferred Stock Shares”, (ii) a warrant in the form of Exhibit
B-1 hereto (the “New Warrant A”), registered in the name of such Purchaser,
pursuant to which such Purchaser shall have the right to acquire the number of
shares of Common Stock indicated opposite such Purchaser’s name on Schedule A
hereto under the heading “New Warrant A Shares”, and (iii) a warrant in the

 

2



--------------------------------------------------------------------------------

form of Exhibit B-2 hereto (the “New Warrant B”), registered in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire the
number of shares of Common Stock determined by dividing the dollar amount
indicated opposite such Purchaser’s name on Schedule A hereto under the heading
“New Warrant B Dollar Amount” by lowest of (i) $2.76 (as adjusted for stock
splits, stock dividends, stock combinations and other similar events), (ii) the
Closing Price on the Trading Day prior to the day the registration statement
covering the shares of Common Stock issuable pursuant to such New Warrant B is
declared effective, (iii) the Closing Price on the Trading Day prior to the day
such shareholder approval is obtained pursuant to Section 17(b) of the Series E
Certificate of Designations, or (iv) if the registration statement is not
declared effective, the Trading Day prior to the day any shares of Common Stock
issuable pursuant to such New Warrant B can be sold under Rule 144. The exercise
price of the New Warrant A shall be $3.58 and the exercise price of the New
Warrant B shall be $0.01.

 

  2.2. In connection with the issuance of the Series E Preferred Stock, GEPT
shall file with the Secretary of State of Nevada a Certificate of Designations
of Preferences and Rights of Series E Convertible Preferred Stock (the “Series E
Certificate of Designations”) in the form of Exhibit C hereto.

 

  2.3. In connection with the transaction contemplated by this Section 2, GEPT
shall deliver to each Purchaser a Securities Purchase Agreement in the form of
Exhibit D hereto (the “May Purchase Agreement”) and a Registration Rights
Agreement in the form of Exhibit E hereto (the “May Registration Rights
Agreement”) and each Purchaser shall deliver to GEPT upon satisfaction of each
of the conditions set forth in Section 2.3 of the May Purchase Agreement, in
immediately available funds by wire transfer to an account designed by GEPT, its
respective purchase price as set forth opposite such Purchaser’s name of
Schedule A hereto under the heading “Purchase Price”.

 

  2.4. In the event Nasdaq Approval is required to effect any of the transaction
contemplated under this Amendment, GEPT shall use its best efforts to obtain the
Nasdaq Approval as promptly as possible. For the purposes of this Amendment, the
term “Nasdaq Approval” shall mean the date on which the Company receives
approval from Nasdaq to issue all of the securities and the underlying shares of
Common Stock contemplated by this Amendment. The failure to obtain Nasdaq
Approval shall be deemed a “Triggering Event” under the May Securities Purchase
Agreement.

 

3. Other Amendments and Agreements.

 

  3.1. GEPT and each Purchaser agree that Section 3(e) of each of the Series C
Certificate of Designations and the Series D Certificate of Designations shall
be deleted and replaced in its entirety as follows”.

 

3



--------------------------------------------------------------------------------

“(e) In the event that the Corporation elects to pay dividends in shares of
Common Stock, the number of shares of Common Stock to be issued to each Holder
as such dividend shall be (i) determined by dividing the total dividend then
payable to such Holder by the Dividend Conversion Price (as defined below) as of
the applicable Dividend Payment Date, and rounding up to the nearest whole
share, and (ii) paid to such Holder in accordance with Section 3(f) below. The
term “Dividend Conversion Price” shall mean the lesser of (i) 92.5% of the
arithmetic average of the Volume Weighted Average Prices of Common Stock for the
twenty (20) consecutive Trading Days immediately prior to the applicable
Dividend Payment Date (not including such date), as appropriately adjusted for
any stock dividend, stock split, stock combination or other similar transaction
during such 20 Trading Day period, and (ii) the Conversion Price”.

 

  3.2. GEPT and each Purchaser agree that Section 9(b)(v) of each of the Series
C Certificate of Designations and the Series D Certificate of Designations shall
be deleted and replaced in its entirety as follows:

“(v) In the event that the Corporation elects to pay a Mandatory Redemption
Price in shares of Common Stock, the number of shares of Common Stock to be
issued to each Holder on the applicable Mandatory Redemption Date shall be
(i) determined by dividing the total Mandatory Redemption Price then payable to
such Holder by the Redemption Market Price (as defined below) as of the
applicable Mandatory Redemption Date, and rounding up to the nearest whole
share, and (ii) paid to such Holder in accordance with Section 9(c)(vi) below.
The term “Redemption Market Price” shall mean the lesser of (i) 92.5% of the
arithmetic average of the Volume Weighted Average Prices of Common Stock for the
twenty (20) consecutive Trading Days immediately prior to the applicable
Mandatory Redemption Date (not including such date), as appropriately adjusted
for any stock dividend, stock split, stock combination or other similar
transaction during such 20 Trading Day period, and (ii) the Conversion Price.
Notwithstanding any other provision of this Certificate of Designation, the
Corporation shall not be entitled to pay a Mandatory Redemption Price in shares
of Common Stock unless the Company has obtained shareholder approval, if
required, for the issuance in accordance with the applicable rules and
regulations of the Eligible Market.”

 

4



--------------------------------------------------------------------------------

  3.3. Following Nasdaq Approval, if applicable, and the Shareholder Approval,
in connection with the amendments to the Series C Certificate of Designations,
GEPT shall file with the Secretary of State of Nevada an Amendment No.1 to the
Certificate of Designations of Preferences and Rights of Series C Convertible
Preferred Stock within 3 Trading Days following the date of such approvals;
provided, however, that GEPT obtains the necessary votes of holders of the
Series C Preferred Stock required under Section 20 of the Series C Certificate
of Designations.

 

  3.4. Following Nasdaq Approval, if applicable, and the Shareholder Approval,
in connection with the amendments to the Series D Certificate of Designations,
GEPT shall file with the Secretary of State of Nevada an Amendment No.1 to the
Certificate of Designations of Preferences and Rights of Series D Convertible
Preferred Stock within 3 Trading Days following the date of such approvals.

 

  3.5. In connection with the transaction contemplated by this Amendment, in the
event Nasdaq rules require shareholder approval for the transactions
contemplated by this Amendment, GEPT hereby agrees that the record date for such
shareholder approval shall be set to include all holders of Common Stock as of
May 25, 2006, which shall include the holders of Series D Preferred Stock upon
conversion of the Series D Preferred Stock in accordance with this Amendment and
the holder of the Warrant A’s and June Warrants upon exercise of the Warrant A’s
and June Warrants in accordance with this Amendment. GEPT shall deliver to each
Purchaser on the date hereof, a voting agreement and irrevocable proxy in the
form attached hereto as Exhibit F of John Pan and Toresa Lou consenting and
agreeing to vote in favor of the transactions contemplated by this Amendment in
any vote submitted to shareholders by GEPT relating to this Amendment.

 

  3.6. GEPT and each Purchaser, who collectively with the other Purchasers own
an aggregate of at least 60% of the C Preferred Stock outstanding as of the date
hereof, pursuant to Section 20(b) of the Series C Certificate of Designations
hereby agree to amend the Series C Certificate of Designations so as to permit
the issuance of Series E Preferred Stock in accordance with the terms and
conditions set forth in the Series E Certificate of Designations, including
ranking senior to the Series C Preferred Stock, in right of payment, or with
respect to dividends, liquidation, or dissolution.

 

  3.7. GEPT and each Purchaser, who collectively with the other Purchasers own
an aggregate of at least 60% of the Series D Preferred Stock outstanding as of
the date hereof, pursuant to Section 20(b) of the Series D Certificate of
Designations hereby agree to amend the Series D Certificate of Designations so
as to permit the issuance of Series E Preferred Stock in accordance with the
terms and conditions set forth in the Series E Certificate of Designations,
including ranking senior to the Series D Preferred Stock, in right of payment,
or with respect to dividends, liquidation, or dissolution.

 

5



--------------------------------------------------------------------------------

  3.8. Omicron Master Trust (“Omicron”) hereby agrees to assign a portion of its
right to receive Additional Warrants and purchase the securities contemplated
under the May Securities Purchase Agreement to Rockmore Investment Master Fund,
Ltd. (“Rockmore”), as set forth on Schedule A hereto.

 

  3.9. The provisions of Section 4.13 of that certain Securities Purchase
Agreement, dated June 2, 2005, by and among the Company and the purchasers
listed on the signature page thereto, and Section 4.13 of that certain
Securities Purchase Agreement, dated November 7, 2005, by and among the Company
and the purchasers listed on the signature page thereto, shall be waived with
respect to the issuance of the Series E Preferred Stock and all securities
contemplated by this Amendment.

 

4. Registration Rights. To ensure that the registration rights of the Purchasers
are not adversely affected as a result of the transactions contemplated by this
Amendment and to provide registration rights consistent with the existing
registration rights in respect of the Common Stock issuable upon exercise of the
Additional Warrants, the parties agree as follows with respect to registration
rights.

 

  4.1. The parties hereby confirm that the definition of “Registrable
Securities” under the May Registration Rights Agreement shall includes (a) the
shares of Common Stock issuable upon the exercise of the Additional Warrants,
(b) any Common Stock (including Underlying Shares) issued or issuable pursuant
to the Transaction Documents and this Amendment, together with any securities
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing

 

  4.2. GEPT will use commercially reasonable efforts to prepare and file a
registration statement to cover all shares of Common Stock issuable under the
Transaction Documents (as defined in the May Purchase Agreement), including the
Registrable Securities.

 

  4.3. The registration statement contemplated in Section 2(a) of the May
Registration Rights Agreement will constitute a “Registration Statement” under
the May Registration Rights Agreement, and shall be subject to all the rights
and obligations of and upon each of GEPT and the “Purchasers” thereunder. With
respect to the Registration Statement contemplated by Section 2(a) of the May
Registration Rights Agreement, the Filing Date shall be the 30th calendar day
following the date hereof. The calculation of the Required Effectiveness Date
with respect to the initial Registration Statement contemplated by Section 2(a)
of the May Registration Rights Agreement shall be the earlier of: (i) the 60th
day following the date hereof and (ii) the fifth Trading Day following the date
on which GEPT is notified by the Commission that the initial Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

 

6



--------------------------------------------------------------------------------

5. Continued Validity of Transaction Documents under the Purchase Agreement. The
parties hereto agree that the Purchase Agreement and the other Transaction
Documents entered into in connection therewith (as amended by this Amendment),
remain in full force and effect, modified to the extent and only to the extent
necessary to give effect to this Amendment and the transactions herein
contemplated.

 

6. Miscellaneous.

 

  6.1. Fees and Expenses. GEPT has agreed to reimburse Iroquois Master Fund,
Ltd. (“Iroquois”), $80,000 for its legal fees, due diligence and expenses in
connection with this Amendment, $15,000 of which has been advanced as of the
date of this Amendment. Accordingly, the amount Iroquois must pay to GEPT to
purchase the Series E Preferred Stock under Section 2 shall be reduced by
$65,000. Except for the foregoing, each party hereto will bear the fees and
expenses of its own counsel and advisors in connection with the negotiation and
entering into of this Amendment. GEPT shall pay all transfer agent fees, stamp
taxes and other taxes and duties levied in connection with the issuance of any
Securities.

 

  6.2. Entire Agreement. This Amendment and the Transaction Documents, together
with the exhibits and schedules thereto, contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

  6.3. Equal Treatment of Purchasers. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of any of the Transaction Documents unless the same consideration is also
offered to all of the parties to the Transaction Documents. For clarification
purposes, this provision constitutes a separate right granted to each Purchaser
by GEPT and negotiated separately by each Purchaser, and is intended to treat
for GEPT and the Purchasers as a class and shall not in any way be construed as
the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

  6.4.

Public Announcement. GEPT shall, by 9 a.m. Eastern time on May 23, 2006, issue a
press release disclosing the material terms of the transactions contemplated
hereby and by 4:30 p.m. Eastern time on the first Business Day following the
date hereof, file a Current Report on Form 8-K, attaching such press release and
this Amendment thereto, each reasonably acceptable to each Purchaser. GEPT and
each Purchaser shall consult with each other in issuing any other press releases
with respect to the transactions contemplated hereby, and neither GEPT nor any
Purchaser shall issue any such press release or otherwise make any such public
statement without the prior consent of GEPT, with respect to any press release
of any Purchaser, or without the prior consent of each Purchaser, with respect
to any press release of GEPT, which consent shall not

 

7



--------------------------------------------------------------------------------

unreasonably be withheld, except if such disclosure is required by law, in which
case the disclosing party shall promptly provide the other party with prior
notice of such public statement or communication. Notwithstanding the foregoing,
GEPT shall not publicly disclose the name of any Purchaser, or include the name
of any Purchaser in any filing with the Commission or any regulatory agency or
Trading Market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with the registration
statement contemplated by the Registration Rights Agreement and (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case GEPT shall provide the Purchasers with prior notice of such
disclosure permitted under subclause (i) or (ii).

 

  6.5. Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective as specified in the Purchase Agreement. The address
for such notices and communications shall be as set forth on the signature pages
attached to the Purchase Agreement.

 

  6.6. Amendments; Waivers. No provision of this Amendment may be waived or
amended except in a written instrument signed, in the case of an amendment, by
GEPT and each Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Amendment shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

  6.7. Amendment Controls. If any topic is addressed both in the May Purchase
Agreement (or any document related thereto) and in this Amendment, this
Amendment shall control.

 

  6.8. Construction. The headings herein are for convenience only, do not
constitute a part of this Amendment and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Amendment will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

  6.9. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. The parties
agree that Section 6.9 of the Purchase Agreement shall apply to this Amendment
as if set forth in its entirety herein.

 

8



--------------------------------------------------------------------------------

  6.10. Survival. The representations and warranties contained herein shall
survive the delivery, exercise and/or conversion of the securities, as
applicable for the applicable statue of limitations.

 

  6.11. Execution. This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same document
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.

 

  6.12. Severability. If any provision of this Amendment is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Amendment shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Amendment.

 

  6.13. Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser. Nothing
contained herein, and no action taken by any Purchaser pursuant hereto, shall be
deemed to constitute the Purchasers as a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Purchasers
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated hereby. Each Purchaser shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Amendment and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. The Purchasers have not relied upon the same legal counsel in their
review and negotiation of this Amendment. GEPT has elected to provide all
Purchasers with the same terms and form of Amendment for the convenience of GEPT
and not because it was required or requested to do so by the Purchasers. Each
Purchaser represents that it has been represented by its own separate legal
counsel in its review and negotiations of this Amendment and each party
represents and confirms that Malhotra & Associates LLP represents only Iroquois
in connection with this Amendment.

(Signature Pages Follow)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

GLOBAL EPOINT, INC. By:  

/s/ Toresa Lou

Name:   Toresa Lou Title:   Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASERS FOLLOWS]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Investing Entity: Omicron Master Trust

Signature of Authorized Signatory of Investing Entity:  

/s/ Olivier Moretti

 

Name of Authorized Signatory: Olivier Moretti

Title of Authorized Signatory: President of Omicron Capital, Inc., GP of Omicron
Capital LP, its advisor

Email Address of Authorized Entity: om@omicroncapital.com

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Investing Entity: Smithfield Fiduciary LLC

Signature of Authorized Signatory of Investing Entity:   

/s/ Adam J. Chill

  

Name of Authorized Signatory: Adam J. Chill

Title of Authorized Signatory: Authorized Signatory

Email Address of Authorized Entity: ari.storch@hcmny.com / adam.chill@hcmny.com

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Investing Entity: Iroquois Master Fund Ltd.

Signature of Authorized Signatory of Investing Entity:   

/s/ Josh Silverman

  

Name of Authorized Signatory: Josh Silverman

Title of Authorized Signatory: Authorized Signatory

Email Address of Authorized Entity: jsilverman@icfund.com

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Investing Entity: Cranshire Capital, LP

Signature of Authorized Signatory of Investing Entity:   

/s/ Mitchell P. Kopin

  

Name of Authorized Signatory: Mitchell P. Kopin

Title of Authorized Signatory: [illegible]

Email Address of Authorized Entity: mkopin@cranshirecapital.com

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Investing Entity: Nite Capital LP

Signature of Authorized Signatory of Investing Entity:   

/s/ Keith Goodman

  

Name of Authorized Signatory: Keith Goodman

Title of Authorized Signatory: Manager of the General Partner

Email Address of Authorized Entity: keith@nitecapital.com

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

Name of Investing Entity: Rockmore Investment Master Fund, Ltd.

Signature of Authorized Signatory of Investing Entity:   

/s/ Bruce Bernstein

  

Name of Authorized Signatory: Bruce Bernstein

Title of Authorized Signatory: Managing Member

Email Address of Authorized Entity: bb@rockmorecapital.com

 

16



--------------------------------------------------------------------------------

Schedule A

 

Purchaser

   Number
of Series
D Shares
to be
Converted    Additional
Warrants
– Warrant
Shares    Series E
Preferred
Shares    New
Warrant
A Shares    New
Warrant B
Dollar
Amount    Purchase
Price

Iroquois Master Fund, Ltd.

   83,000    641,657    93,176    843,981    $ 1,216,075    $ 2,753,365

Omicron Master Trust

   10,248    92,091    11,505    104,211    $ 166,233    $ 339,973

Rockmore Investment Master Fund, Ltd

   4,752    42697    5,334    48,316    $ 77,072    $ 157,623

Smithfield Fiduciary LLC

   10,000    149,383    11,226    101,685    $ 236,610    $ 331,730

Nite Capital, L.P.

   6000    80,701    6,736    61,015    $ 130,805    $ 199,038

Cranshire Capital, L.P.

   —      89,286    —      —      $ 111,608      —  

 

17